 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE BOUTROS,                                   No. 2:19-CV-1080-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    CORY HONY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s motion (ECF No. 2) for leave to proceed in forma pauperis. Plaintiff’s motion

19   is incomplete. Specifically, plaintiff does not answer all questions presented, such as sources of

20   other income. Plaintiff will be provided the opportunity to submit either a completed application

21   to proceed in forma pauperis or pay the appropriate filing fee. Plaintiff is warned that failure to

22   comply with this order may result in the dismissal of this action for lack of prosecution and

23   failure to comply with court rules and orders. See Local Rule 110.

24                  Accordingly, IT IS HEREBY ORDERED that:

25                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

26   within 30 days from the date of this order, a complete application for leave to proceed in forma

27   pauperis or pay the appropriate filing fee; and

28   ///
                                                        1
 1                 2.       The Clerk of the Court is directed to send plaintiff a new form Application

 2   to Proceed In Forma Pauperis.

 3

 4   Dated: June 17, 2019
                                                           ____________________________________
 5                                                         DENNIS M. COTA
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
